DETAILED ACTION
Allowable Subject Matter
Claims 2-3, 11-17 are allowed.  
    
Claim 2 includes limitations directed towards 2. The device of claim 1, wherein the indicator apparatus comprises a template that defines at least one of insertional angles, procedural angles, insertional positions, and procedural positions for the instrument which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 11 includes limitations directed towards 11. The device of claim 10, wherein the holder further comprises an anatomical insert which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 12 includes limitations directed towards 12. The device of claim 10, wherein the template can be aligned with the holder such that a user can manipulate the instrument in the device using the insertional angles, procedural angles, insertional positions, or procedural positions indicated on the template which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 13 includes limitations directed towards using an indicator apparatus configured to indicate how to insert and manipulate an instrument in a urethra to prevent unwanted contact and damage to surrounding structures; inserting the instrument as directed by the indicator apparatus into the anatomical model, wherein the anatomical model is secured to a holder and the holder has an anatomical insert; and manipulating the instrument after insertion as directed by the indicator apparatus to prevent unwanted contact and damage to surrounding structures which when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


      
Claims 1, 4-5, 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (CN 201417552 Y).  
      
Regarding claim 1, Liu teaches 1. A device comprising: an anatomical model configured to represent the anatomical structure of a human urethra and prostate; a first opening and a first lumen in the model through which an instrument can be inserted and advanced to a desired location; and an indicator apparatus.   See Figure 1 and "Technical-Field".
      
Regarding claim 4, Liu teaches 4. The device of claim 1, wherein the anatomical structures are configured to represent normal human anatomical variations.   See Figure 1.
      
Regarding claim 5, Liu teaches 5. The device of claim 1, wherein the anatomical structures are configured to represent various male reproductive pathologies.   See Figure 1.
      
Regarding claim 7, Liu teaches 7. The device of claim 1, wherein the first lumen is partially exposed such that the distal end of the instrument can be visualized.   See Figure 1.
      
Regarding claim 8, Liu teaches 8. The device of claim 1, further comprising a second opening and a second lumen through which the instrument can be inserted, wherein the second lumen is enclosed.   See Figure 1.
      
Regarding claim 9, Liu teaches 9. The device of claim 8, wherein the second lumen is continuous with the first lumen.   See Figure 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.

      
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 201417552 Y) in view of Felsinger (US 20180240366 A1).
      
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 201417552 Y) in view of Zhang (CN 112885217 A).
      
Regarding claim 6, Felsinger teaches 6. The device of claim 1, wherein the anatomical structures are formed from a flexible material.   See [0060+].
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Liu with Felsinger to more closesly mimic the tissue movment found during a real procedure (See [0060+]).
      
Regarding claim 10, Zhang teaches 10. The device of claim 1, further comprising a holder for the device, wherein the holder is configured to allow access by the instrument to the first opening of the device.   See Figure 1.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Liu with Zhang to provide a higher accuracy puncture simulation model (See Contents of the Invention).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711